Opinión concurrente y disidente del
Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 16 de julio de 1979
Ha dicho un observador, acertadamente, que desde el seno de este Tribunal se tiene la impresión y se percibe la sensación de estar permanentemente dentro del área de calma (centro) de un huracán, cuya tranquilidad, a riesgo de desaparecer en cualquier momento, es más aparente que real. Ciertamente la imagen que proyecta este foro colegiado a través de sus pronunciamientos y opiniones, a menudo no refleja el debate interno y angustioso — institucional e individual — que éstos generan como resultado de los diferentes valores, perspectivas y prioridades en la sociología y deontología jurídica que existen entre sus integrantes. In re Rodriguez Torres, 106 D.P.R. 698 (1978)(En reconsideración).
Para un abogado sometido a una querella disciplinaria, su caso es único, personal e insustituible. Representa la esperanza o fracaso profesional inmediato de un ser humano, lo que de por sí exige una profunda reflexión por el juzgador de todos los elementos presentes. En consecuencia, entre los asuntos más difíciles de evaluar están los relativos al problema de la conducta profesional en el ámbito de la norma ética y de la disciplina o corrección. Como miembros de un foro colegiado, existe una renuencia natural a denunciar, sostener y adoptar sanciones rigurosas, antipáticas contra y ante los ojos de *88aquellos que son hermanos en la profesión^1) Esta actitud y laxitud de conmiseración judicial se debe a varias razones:
“Saben también que muchos de los abogados que cometen actos impropios a menudo desconocen o no están conscientes de que han actuado incorrectamente. La situación se complica no sólo porque la persona sometida al procedimiento disciplinario, a quien el juez debe juzgar, es un hermano en la profesión, sino además, porque probablemente quedaría privada de los medios de ganarse la vida. Es duro dejar desamparada a una persona que probablemente hizo esfuerzos considerables por obtener un título y licencia, sobre todo si ésta no tiene otros medios de procurarse su sustento. Es particularmente duro si se considera que otras personas también serán afectadas por la imposición de una medida disciplinaria: la familia del abogado y aquellas otras personas con quien él estaba obligado financieramente o de otra manera. Y claro las consecuencias de una suspensión permanente o temporera, y aún de una censura, no son meramente económicos. El prestigio y la reputación del disciplinado sufre grandemente.” J. B. Fuster, La Misión del Abogado en el Mundo Contemporáneo . . ., 36 Rev. Jur. U.P.R. 628-629 (1967).
El caso de autos exige calificar la eticidad de los actos profesionales de varios abogados, en su dimensión notarial y como miembros de una sociedad, bufete o firma profesional. El carácter y la extensión de las sanciones disciplinarias que a juicio nuestro deben imponerse, nos obligan a esbozar ciertos pensamientos y enfoques sobre estos extremos.
*89Hace varias décadas resolvimos que “[n]o prohíbe la ley ni es contrario a la moral o al orden público que dos o más abogados debidamente autorizados para ejercer su profesión se obliguen a poner en común su talento, pericia y habilidad profesional con ánimo de partir entre sí los beneficios. La sociedad de abogados es una institución que ha echado raíces muy profundas en nuestro Derecho, y su legalidad hasta que surgió el presente caso jamás había sido cuestionada”. Buscaglia, Tes. v. Tribunal de Contribuciones, 65 D.P.R. 9, 14-15 (1945). A su amparo, hoy en día el panorama puer-torriqueño revela un número sustancial de abogados en la práctica privada desempeñándose en combinación con otros en sociedad total o parcial.(2) J. Puster, Los Abogados de Puerto Rico: Fundamentos para una Sociología de la Profesión Legal, pág. 31 (1974). Muchas de estas sociedades jurídicas, conllevan expresa o implícitamente, convenios o asociaciones sobre las actividades notariales. No existe ley que así lo impida. Estas sociedades — que evitan la duplicidad de gastos e incrementan sus ingresos pues suponen el uso común de los medios materiales para el desempeño de la profesión, tales como local, teléfono, máquinas, copiadoras, archivo, personal secretarial y otros — plantean problemas peculiares en el campo de la deontología. ¿Cuáles son las responsabilidades éticas de los miembros socios en una sociedad de abogados? ¿Qué límites tiene? ¿Cómo ello afecta las sanciones discipli-narias?
Estas interrogantes, por primera vez están presentes ante este foro, en las querellas de epígrafe.
En los Estados Unidos la regla general prevaleciente reconoce que “[a]un cuando es cierto que una firma de *90abogados es responsable a su cliente por los actos negligentes o fraudulentos de sus miembros individuales cuando éstos actúan dentro del ámbito de su autoridad, y que cada miembro, independientemente de su participación personal en la transacción y del mismo modo que la firma, es responsable al cliente por el cobro y apropiación indebida de su dinero por uno de sus miembros, se ha sostenido y reconocido en un sinnúmero de casos que un miembro de una firma de abogados no está sujeto a un desaforo o acción disciplinaria debido a la conducta impropia de su socio ocurrida sin su conocimiento, consentimiento o participación.” Anno: Misconduct of the Partner in a Law Firm as a Factor in Disbarment or Other Disciplinary Proceedings Against Other Partner, 157 A.L.R. 613-617 (1945) (Énfasis nuestro); Mallen & Levit, Legal Malpractice, págs. 60-62 (1977); Attorney’s Liability for Tort of Partner, 70 A.L.R. 1298-1312 (1976).
En principio esta regla merece nuestro endoso. Ciertamente en el campo ético un abogado no debe sufrir las consecuencias de una conducta profesional antiética e impropia de su socio si aquél no ha tenido ninguna intervención. Sin embargo, al evaluar situaciones de hecho de esta naturaleza, no debe perderse de vista la condición de privilegio y de jerarquía que ocupa un socio mayor o principal en una firma jurídica. Debe estar consciente de que “[p]or la propia índole de su profesión pulsa la necesidad que es madre del derecho, y toma conciencia de la vida, que a diario trata de desbordar las normas que ella misma ha creado. El bufete es un laboratorio al que es necesario ubicar dentro de las normas existentes.” J. B. Iturraspe, Función Social de la Abogacía, 120 (1967). La cualidad medular que distingue al notario, preste sus servicios o no en una sociedad de abogados, es la de “ser imparcial y actuar en la colisión de intereses en plano superior al de las partes, como señor y árbitro de la lucha, con la mira puesta en los fines morales y lícitos.” G. Palomino, Derecho Notarial, pág. 262 (1948); en igual sentido, Fernández, Tratado de Notaría, Vol. I, pág. 297 (1895). Independientemente de su *91jerarquía en una sociedad de abogados, nunca debe empañar su reputación y honor, pues “ningún Notario debiera doble-garse a que su función pueda ser instrumento de la mentira, de la injusticia o de la impertinencia social. . . M. Otero Peón, Algunos Problemas Deontológicos y de Otra Indole en el Notariado, 46 Rev. Der. Not., pág. 183 (1963). En todo momento viene obligado a actuar recta y escrupulosamente, rechazando toda noción de servilismo o condicionalismo de parte de los clientes o de sus propios socios. Jamás debe olvidar que es un “[tjestigo prácticamente inapelable de la verdad, así en el orden especulativo como el práctico, su competencia es fundamentalmente de orden ético”. J. Alonso Vega, citado por M. Guimera Peraza, Moral Profesional del Notario, 28 Rev. Der. Not., pág. 248 (1960). Esta búsqueda y observancia de la verdad juega un papel esencial para el Notario. E. Díaz de Guijarro, La Fe Pública Notarial y la Interpretación de la Ley, 16 Anales Academia Matritense del Notariado, págs. 27-28 (1968); J. Gastalver y Gimeno, La Formación de Notario, op. cit., Tomo 4, págs. 496-500 (1948).
“El Notario tampoco ha de ser carcax de donde puedan tomar armas los malvados para asestarlas contra los hombres de bien, ni escudo protector de infamias y despojos: la fe pública es un auxiliar de la verdad y de la justicia, pero no su enemiga. Así, cuando evidentemente los requirentes se propusieran otorgar algún contrato en perjuicio de tercero, como en fraude de acreedores o en el de la esposa de alguno de ellos, el Notario está moralmente obligado a desenmascararles, a hacerles comprender la iniquidad que tratan de cometer, y, en último término, a negar su intervención en el asunto.” Fernández, op. cit., pág. 295.
Con esta perspectiva en mente, no podemos olvidar las siguientes características peculiares de una sociedad de abogados que afectan los principios de deontología pro-fesional: (a) se presume que la información confidencial de un cliente a un socio es conocida y compartida por los restantes *92socios;(3) (b) es axiomático que lo que un miembro de una firma o sociedad no puede hacer, ésta tampoco;(4) (c) la sociedad constituye una asociación donde la comunicación, cooperación y el intercambio del conocimiento e ideas, es común y necesario;(5) (d) existen consideraciones especiales, resultantes de la obligación fiduciaria particular — entre el abogado y cliente, asentadas sobre una base de confianza— que hacen de una sociedad de abogados una institución distinta a una común y regular;(6) y (e) a un socio le está vedado violar los cánones, por medios indirectos o mediante el empleo de terceros.(7)
En términos generales, somos de opinión que existe un deber deontológico general implícito en una sociedad de abogados, que recae sobre sus socios de velar y determinar que la práctica y métodos seguidos por todos en la sociedad están a tono con el Código de Ética. Creemos que esta obligación no puede quedar diluida o inmersa en la burocracia oficinesca o pluralidad de abogados. Por ende, no podemos compartir la tesis de que el abogado, cuando se desempeña en sociedad jurídica — en su condición de socio o como empleado— puede actuar aisladamente en una especie de comportamiento sellado, ajeno y alejado de los asuntos generales profesionales y notariales en que se desenvuelve la asociación. En este sentido corresponde a los socios, en la ordenación de las labores y organización internas, diseñar los mecanismos para mantenerse informados entre sí, y a aquellos otros abogados que laboran en el bufete, de detalles concernientes a los *93nombres de clientes para evitar infracciones éticas por posibles conflictos de intereses y otros extremos. T. Voor Hees, Law Firms & Professional Responsibility, The Practical Lawyer, Vol. 22, No. 6, pág. 75 (1976). El efecto de esta interpretación es la de intercalar en los cánones, doquiera que aparezca la palabra “abogado” la expresión “o sus asociados”. Véase Unchanging Rules in Changing Times: The Canons of Ethics and Intra-Firm Conflict of Interest, 73 Yale L.J. 1059 (1963-64).
Al concentrar nuestra atención en tan delicado aspecto, no podemos perder de vista al joven abogado que lleno de entusiasmo e ilusiones ingresa para compartir, en calidad de empleado o socio menor, a una sociedad o bufete ya establecido. Con ellos el abogado de experiencia tiene el deber de guía y maestro. La “obligación en el terreno educativo es todavía mucho más amplia, por cuanto debe referirse a todas las personas que pasan por nuestros despachos, incluidas, sobre todo, aquellas a las que hay que decir: ‘Esto no se puede hacer’. ” J. A. Molleda, Perfil Comunitario de la Ética Notarial, 87 Rev. Der. Not. pág. 113 (1977). “Correlativo deber nace para los abogados veteranos de guiar y asesorar a los más jóvenes, en los difíciles momentos de su iniciación de carrera.” R. Horacio Viñas, Ética y Derecho de la Abogacía y Procuración, pág. 267 (1972). Ciertamente existe la obligación de brindar consejos apropiados y buen ejemplo a aquellos abogados que por falta de experiencia no han alcanzado la plena madurez y perspectiva de la amplitud de principios éticos no escritos.
“Cada abogado es un espejo en que se refleja la imagen de la profesión. Sus actuaciones reflejan ante la comunidad las bases del concepto que ésta se forme, no solamente del abogado en particular que actúa, sino también de la clase profesional toda que debe represen-tar con limpieza, lealtad, y el más escrupuloso sentido de responsa-bilidad. El querellado ha sido abogado por cuatro décadas. Es precisamente hacia la veteranía de los años que miran los que se inician en el noble apostolado de la abogacía. Miran hacia los más viejos en la práctica para leer en sus experiencias lo que no dicen los *94libros de texto. Por eso, cada abogado debe tomar consciencia de que su responsabilidad profesional es un magisterio.” In re Coll Pujols, 102 D.P.R. 313, 319 (1974). (Énfasis nuestro.)
HH ) — I
En el caso de autos, en la atención de los asuntos de un cliente corporativo que generaba sustanciales ingresos al bufete a que pertenecían los querellados,(8) unos en calidad de socios y otros de abogados empleados, se cometieron serias infracciones a la Ley Notarial y en la gestión profesional de abogado. El bufete consistía de aproximadamente diez (10) abogados, entre socios y empleados, suficientemente pequeño para que todos tuvieran oportunidad de estar enterados de lo que acontecía en la gestión profesional. Las violaciones directas surgieron en ocasión de omitir el notario fedatario: (a) su deber de ilustrar y dar consejo imparcial a las partes, In re Meléndez Pérez, 104 D.P.R. 770 (1976); (b) faltar a la verdad certificando y dando fe de constancias y hechos que no acontecieron en su presencia y que eran falsos; y (c) incor-porando en las escrituras declaraciones de partes que no comparecieron en el otorgamiento. La situación aunque nueva por el número de abogados notarios involucrados, es el resultado del cambio que ha experimentado la gestión notarial en nuestro país, al ocurrir una “mutación máxima en su actividad profesional [que] se deriva del hecho de que la contratación individual ha sido sustituida — va siendo en buena parte sustituida — por la contratación masiva. ... La característica fundamental de la denominada contratación masiva se encuentra en otra parte: en el hecho de que uno de los contratantes lo es profesionalmente y, por tanto, contrata con muchos. Para una de las partes, el contrato es una operación mercantil, acostumbrada, repetida, conocida, rutinaria, única, desconocida, importante — a veces decisiva— *95para su existencia personal o familiar.” L. Figa Faura, La Función Social del Notario, 79 Rev. Der. Not., págs. 10-11 (1973).
Estas nuevas circunstancias y tipo de contratación con-temporánea, va acompañada del siguiente reto:(9)
“Puede, seguramente, afirmarse que la imparcialidad del Notario no fue en otros tiempos difícil; era suficiente, en la mayor parte de los casos, dada la semejanza de las partes contractuales, dar lo mismo a ambas. Lo mismo en consejo, en advertencia, en instrucción. Pero si lo que caracteriza la contratación actual es la distancia existente entre ambas partes — entre vendedor y comprador, entre prestamista y prestatario — , la tarea se vuelve difícil. El Notario se encuentra ante el denominado ‘cliente poderoso’— poderoso económicamente, poderoso en conocimientos jurídicos y en asesorías de toda clase, poderoso en capacidad negociadora — , exigente, reclamador de facilidades — para él — , deseoso de concluir rápidamente con cada asunto, de allanar cualquier singularidad molesta o entorpecedora, de tratar con contratos hechos en serie y de entendérselas con clientes hechos — y si no están hechos así, tratados — en serie. Pero, simultáneamente, se encuentra con el cliente a secas, con el cliente jurídicamente — y muchas veces no sólo jurídicamente — indigente; con el cliente que quizá por primera vez pisa una notaría, que quizá por primera vez entra como sujeto activo en el mundo del Derecho Privado.
Éste es el reflejo en nuestros despachos de la forma actual de contratación. Y su peligro es evidente: el de que el Notariado, por primera vez en su historia, falte a su fundamental deber de imparcialidad. Peligro grande, porque el Notario tiene que optar entre el fuerte y el débil, entre la facilidad y la dificultad; y, por encima de todo, por la tentación que surge de tratar al prójimo como ‘elite’, con todas las alusiones a una pretendida superioridad cultural y moral que este concepto lleva consigo.” Figa Faura, op. cit., págs. 16-17.
Y coincidente con este análisis, Molleda comenta:
“El caso del que Luis Figa — una vez más cabalmente — denomina *96‘cliente poderoso’. Es el caso de la gran inmobiliaria o del constructor potente que construye muchas casas para venderlas por pisos. Es el caso de los grandes grupos o ‘clanes’ económicos que controlan muchas y diversas sociedades dedicadas a los más varios negocios. Como quiera que tales clientes determinan para ‘su’ — atención a la palabra ‘su’ — Notario unos rendimientos excelentes, hasta el punto de constituir, en muchas ocasiones, la espina dorsal de los rendi-mientos de la Notaría, tales clientes propenden a que ‘su’ Notario les dé las mayores facilidades posibles e imposibles y el Notario se siente tentado — y con cierta frecuencia, por desdicha, se deja vencer por la tentación — de dar tales facilidades (anteponer los asuntos de esa clientela, admitir punto menos que a ciegas y sin chistar las más disparatadas minutas de escrituras o el establecimiento de pactos leoninos, seguir el sistema de las firmas en serie y ‘a posteriori’, etc., etc.). A las veces — en concreto, en el caso de las inmobiliarias o constructores — , la práctica resulta más deplorable, porque frente al ‘gran’ cliente aparece, como contraparte, el más o menos humilde comprador de los pisos que aquel construye, un comprador a fuerza de difícil ahorro, ignorante del Derecho, al que se le impone una contratación ‘en masa’. Estos casos son los que constituyen el objeto de la meditación de Luis Figa en su reciente trabajo tantas veces citado, al que me remito. Baste con decir aquí que, frecuentemente, el humilde comprador que compra al constructor poderoso sale de la Notaría — que él no ha elegido — en donde ha firmado la escritura de su piso sin haberse enterado del contenido — que le ha sido impuesto — de tal escritura, porque nadie se lo ha explicado, aunque se lo dieran para leer, y sin que él se atreviera a pedir explicaciones, muy probablemente por confianza en el Notario. Esto es, evidente-mente, una clara vulneración de la ética notarial en cualquiera de sus dimensiones, pero a mí me interesa destacar ahora, especial-mente, como las descritas actuaciones notariales ante el ‘cliente poderoso’, aparte de implicar un grave incumplimiento de nuestro deber de imparcialidad y suponer una notoria injusticia — inspirada a veces en meros móviles económicos — , son absolutamente ajenas al ‘bien común’ y contribuyen en muy alta medida a la mala educación— en relación con el ‘cliente poderoso’ — y a la falta de la debida educación — en relación con el cliente humilde — desde el punto de vista jurídico-notarial”. J. A. Molleda, op. cit., págs. 119-120.
En los casos de autos, el cliente poderoso de la sociedad jurídica Blanco Lugo, Moran y Lavastida era First Conventional Investment Corporation (F.C.I.C.), entidad dedicada al *97negocio de corretaje en el financiamiento de proyectos resi-denciales e hipotecas. Para el abogado notario Athos Castro Cros, era la constructora Coamo Gardens Development Corporation. En ambas situaciones y con referencia a las trans-acciones notariales envueltas, estos clientes seleccionaron el notario.(10)
t-H KH I — I
En el notario puertorriqueño, por su condición de abogado, se funden dos facetas esenciales en la administración de la justicia. La primera, la que surge como profesional del derecho, preparado académica e intelectualmente para las lides forenses y comparecencias ante foros adjudicativos. Como tal está versado en la técnica jurídica y capacitado para dar consejos y servir de guía a todo interesado, no sólo en este rol, sino en el de notario. En su segunda faceta, la de notario, es funcionario público investido de autoridad y con capacidad autenticadora y legalízadora en el plano de las relaciones privadas, imponiendo a los actos que ve y oye — visu et audit— una eficacia autenticadora cubierta con una presunción de veracidad, producto neto que parte del supuesto de un leal acatamiento de los requisitos y formalidades de ejercer con fidelidad su encomienda.
En el pasado hemos reconocido la necesidad de darle contenido y fortaleza a los valores éticos dimanantes de esta doble función. In re Vélez, 103 D.P.R. 590, 597-598 (1975). Por razón de la naturaleza del poder autenticador y legalizador, la actuación del notario ha de ser inmediata y personal. Ninguna otra persona puede sustituir las obligaciones que sur jen relativas al otorgamiento de los documentos en pre-sencia de las partes. Cabe no obstante, como en los casos de autos, que haya habido la colaboración de terceros abogados *98en la decisión de cómo enfocar la realización de los casos o en la redacción de los documentos, pero ello no sustituye la necesidad de que la actividad sea prestada ante él en audiencia notarial.
“La función [notarial] es personalísima y el convenio de unión [sociedad o bufete] no puede ser un medio de burlar las normas correctas de la actuación profesional. Lo que sí es posible es que el documento haya sido preparado por un Notario, y en el momento de la firma sea autorizado por otro y para su protocolo, previa califica-ción de su contenido por el autorizante.” F. Monet y Antón, El Notario Ante el Mundo Contemporáneo, 65 Rev. Der. Not. (1971). (Énfasis nuestro.)
El doble aspecto que representa, como profesional del derecho, todo abogado-notario, tiene unas consecuencias particulares en la evolución de la deontología notarial. Históricamente, nuestros cánones para regular el ejercicio de la profesión de abogado han sido tomados de aquellos adoptados por la Asociación Americana de Abogados (A.B.A.). La diferencia conceptual y profesional del ejercicio de la notaría en los Estados Unidos, ha hecho posible, sin quererlo, que las normas éticas sobre el notariado del país estén sumergidas con aquellas que corresponden propiamente al abogado. El énfasis, publicidad e importancia ha sido sobre el Código de Ética Profesional, olvidándonos de la existencia propia de la Deontología Notarial,(11) independientemente de que aceptemos, según veremos, que su ámbito constantemente roza y converge— y en ocasiones es idéntico — con la doble esfera de actuación de abogado-notario.
*99Conforme los estudios más reputados de la notaría, ésta comprende dos supuestos, unos generales y otros específicos.
A. Supuestos generales
(1) Probidad: Comprende una rectitud de ánimo, inte-gridad y honradez en el obrar. Aunque común a todas las profesiones, se ha dicho:
“[L]o es de manera muy singular en la profesión notarial por la razón bien patente de que en casi todas las demás profesiones cabe un control jerárquico y externo que pueda amortiguar los efectos perniciosos de la falta de aquél, mientras que la profesión notarial en muchos de sus aspectos es tan íntimamente individual del fedatario, que no cabe más que el propio y personalísimo self-control, cuya eficacia depende natural y exclusivamente de la calidad moral del auto-controlado. El requisito de honestidad, probidad y moralidad para el Notario, ha sido exigido como axiomático en el ordenamiento legal y en la práctica de todos los tiempos....” Alvarez Robles, pág. 48.
(2) Capacidad Profesional: Denota la idea descriptiva de una persona con formación, competencia y destreza jurídica necesarias.
(3) Diligencia: Significa poner cuidado y actividad — con los medios lícitos necesarios — para ejecutar y lograr una cosa.
“ ‘Pero ni la probidad ni la capacidad darían su rendimiento si se redujesen a meras potencias. Lo que las hace fecundas es el actualizarlas y proyectarlas sobre la realidad práctica, y esto no se consigue más que con la diligencia para aplicar sus valores.’ Diligencia supone aplicación práctica con atención y, además, con medida de las exigencias de la vida, que en todos los asuntos, y singularmente en los de la profesión notarial, son sencillamente las exigencias del tiempo, de la prisa y del vértigo de la época en que nos ha tocado existir, y contra el cual es tan inútil luchar como contra los movimientos cósmicos. Esto es tan evidente que huelga entrar sobre el particular en mayores esclarecimientos.
Lo que hemos dicho hasta ahora de la probidad, de la capacidad y de la diligencia entra en un orden de consideraciones que pudiéramos decir de doctrina general y de regulación positiva. Hay que mirar ahora con un ángulo de visualidad deontológica y moral. Hemos distinguido más arriba los que calificábamos actos del *100hombre, actos humanos y actos morales. Para que los efectos del acto humano sean atribuibles al hombre, y cuando el acto se califica como moral, además de atribuibles, le sean imputables, ha de tratarse de efectos previstos por el agente, voluntariamente causados por el mismo y que, además, no hayan podido ser evitados.
Por consiguiente, para que los efectos seguidos de las desviaciones en materia de probidad, capacidad y diligencia puedan ser atribuidos e imputados al Notario y, por ende, puedan constituirle en situación de responsabilidad cuando hayan dado lugar a un daño que así producido será real e injusto y obligará, consiguientemente, al justo resarcimiento, habrá de tenerse en cuenta esta norma, referente a los efectos previstos, voluntariamente causados y que no han podido ser impedidos. En materia de probidad jugarán así estas normas, porque toda falta de probidad constituirá una acción u omisión, desde luego, moralmente culpable y causante del supuesto daño. En materia de capacidad, la causa del daño radicará en la ignorancia vencible y no vencida. Y enmateria de diligencia, dicho daño vendrá producido por la falta de cuidado, o sea la omisión moralmente reprobable.... El dolo y la culpa hacen referencia a desviaciones en materia de probidad; la ignorancia inexcusable, a las que puedan producirse en materia de capacidad profesional, y bajo la culpa pueden encuadrarse las faltas de diligencia.
Este precepto legal, perfectamente encajado dentro de las consideraciones doctrinales sentadas con un criterio deontológico moral, hay que extenderle a todos los actos y contratos, no sólo a aquellos que son susceptibles de inscripción, y a los que se contrae el artículo mencionado.” Alvarez Robles, págs. 53-54.
(4) El Secreto o Discreción Profesional: Es fundamental y se extiende al conocimiento obtenido en virtud de actos o contratos y los hechos relacionados — principales o inciden-tales — en que ha intervenido el notario en su gestión como tal o como persona particular.
(5) Responsabilidad Notarial: Se visualiza en una dimen-sión tripartita: penal, proveniente de los preceptos legales pertinentes; civil, que cubre “hechos propios como por hechos ajenos, cuya supervisión, evidentemente, le obliga”; y disciplinaria, que corresponde al mundo de la moralidad y eticidad. Sobre este último extremo, “la ley moral es más rigurosa en materia de causalidad virtual e incluso porque en *101doctrina moral muy corrientemente se acepta la doctrina del abuso del derecho como causa de responsabilidad. . . Alvarez Robles, págs. 68 y 71. “La moralidad es cuestión de justicia fundamentalmente, aunque el Derecho positivo sea impotente para traducir normativamente la justicia. En ésta se condensa la moral, porque la práctica va más allá de la Ley, de la legalidad.” A. García-Bernardo Landetta, Las Actas y los Requerimientos Notariales, Sus Problemas Deontológicos y Reglamentarios, 79 Rev. Dér. Not. 357-348, 325 (1973).
B. Supuestos específicos
Los supuestos deontológicos que con mayor particularidad se evidencian en el ejercicio de la notaría son:
(1) La Veracidad: Esta característica la hemos enfatizado previamente a través de esta opinión. Como situaciones que pueden afectar la observancia del valor ético sobre la verdad, se reconocen en el campo notarial:
“La falsedad civil es reputada por dicho autor bien distinta, porque supone la falta de alguna de las solemnidades o circuns-tancias exigidas por la ley para que un documento haga fe en juicio. Se trata entonces de una falta de eficacia legal o de autenticidad, y a esta falsedad civil cabría añadir doctrinalmente la culposa, elimi-nándolas a una y otra de la órbita del derecho penal.
La responsabilidad penal produce siempre una responsabilidad criminal, y produce lógicamente, como derivada, también una responsabilidad civil. La falsedad civil no puede producir más que responsabilidad civil.
En el terreno moral se habla de falsedad, pero suele hablarse más corrientemente por los tratadistas de Filosofía moral de mentira, o sea locución contra el pensamiento, entendiéndose por locución, revelación al exterior, a otros, mediante signos o ins-trumentos convencionales al efecto, y distinguiéndose la mentira en jocosa, útil y perniciosa, según su virtualidad y efectos. Se señalan como requisitos de la mentira, voluntad de decir una cosa falsa, locución y significación contraria al pensamiento, resultando de todo este concurso el engaño. Como observamos, si en la mentira queda excluida siempre la buena fe y existe una mala fe dolosa, el daño no es requisito universal, pudiendo faltar en alguna de sus especies. La mentira es la negación y lo más opuesto a la veracidad, *102ya se considere ésta activamente, como el deber de decir la verdad, ya pasivamente, como el derecho de todo interlocutor a que se le diga siempre la verdad.
Como figuras cercanas a la mentira, pueden' concretarse las siguientes:
1. El llamado falsiloquio, introducido por Hugo Grocio o locución contra mente, cuando los interlocutores no tienen derecho a la revelación, aunque, por otra parte, no se dañe y se pueda evitar un mal.
2. La restricción mental, por la que internamente se da a la expresión externa un sentido o alcance distinto del natural y obvio, dejando incompleta la frase o atribuyéndole un significado extraño. Es pura si en aquellas circunstancias concretas no puede entenderse el sentido verdadero, y es lata en caso contrario, aunque de hecho probablemente se le dará la interpretación y el sentido aparente.
3. La evasiva, en la que se manifiesta la verdad, pero sólo parcialmente o en un aspecto distinto del que interesa al interlocutor; y
4. La anfibología, que fomenta el equívoco empleando palabras de doble sentido.
La mentira, por ser locución contra mente, contra la naturaleza de la palabra y contra el fin natural de la intercomunicación que esa palabra establece, repugna evidentemente a la naturaleza racional humana y a las normas que de ella inmediatamente se derivan, y atenta, por tanto, siempre y en todo caso contra la ley natural. No valga defenderla cuando violentamente se le quiere a uno arrancar una revelación, como decía Rosmini, porque aun en ese caso es antinatural, ni se pretenda cohonestarla con la razón de Estado, como se deduce de aquel texto de Platón que dice, que a los magistrados, con preferencia a toda otra persona, les corresponde mentir, engañando al enemigo o al ciudadano por el bien de la República. Porque la mentira, como antinatural, no cabe ni aun en defensa de las causas más altas de la República, invocadas en el texto del diálogo platónico de ese nombre.
Lo propio, y por las.mismas razones, hay que decir del falsiloquio, pese a la buena intención con que se emplea y a que sea innocuo, porque atenta, al fin y a la postre, contra la veracidad activa y pasiva. Lo mismo cabe afirmar de la restricción mental pura, y únicamente la restricción mental lata, la evasiva y la anfibología pueden ser permitidas, siempre que no se cause daño, se produzca un bien y exista un motivo proporcionado, o sea, en una palabra, *103aplicando, en términos generales, la norma anteriormente explicada del doble efecto.
Innecesario es decir que al Notario le está vedada toda clase de falsedad y mentira y el empleo de todas esas figuras ilícitas que anidan en los aledaños de ésta y a que acaba de hacerse referencia. . . .
Es indudable aquello de que la verdad a medias no es la verdad, y por ello el Notario no sólo ha de reflejar la verdad, sino toda la verdad. Y toda la verdad será, en el primer caso, el hecho completo con todas sus circunstancias, debiendo el Notario poner mucho cuidado en dar una versión completa de la verdad y de todas las circunstancias que interesen para tipificar y cualificar el hecho. Toda la verdad, en la segunda hipótesis, lo serán los extremos o detalles concretos a que se contraiga el requerimiento, y con reflejarlos exactamente el Notario habrá cumplido." Alvarez Robles, págs. 73-75. (Énfasis nuestro.)
(2) La Justicia: Ante el notario, como fedatario, se plantea, a veces crudamente y otras sutilmente, situaciones que ponen en peligro este ideal. Justicia significa la “expresión de la virtud y de la norma que empuja nuestra voluntad al dar a cada cual lo que en derecho le corresponde, por lo que siempre en la justicia va implicada la idea de alteridad [sic\ y la idea de valores reales, materiales o inmateriales.” Alvarez Robles, pág. 76.
“La justicia participa también de la moral. Si la esfera del Derecho y la moral no son coincidentes, no son en cambio autónomos e independientes, ya que la valoración de los hechos humanos, antes de ser jurídica, es humana, esto es moral.” B. Biondi, La Ciencia del Derecho como Arte de lo Justo, 9 Anales de la Academia Matritense 353 (1957).
Al notario le incumbe el ideal de justicia al otorgar fórmulas y negocios contractuales y aconsejar en sus dimen-siones de: (a) justicia legal, ello por su condición de asesor y perito de la técnica jurídica; (b) justicia distributiva, que se desenvuelve en el área de preparación y formalización de negocios de liquidación y división de instituciones tales como herencia, sociedad, etc.; (c) justicia conmutativa, reguladora de la igualdad o proporción que debe haber entre las cosas en ocasión de darse o permitirse unas por otras. Ésta se mani-*104fiesta en “materia de justo precio, justo interés, justa renta... y el interés que reviste velar por la sinceridad y exactitud de consignación de valores materiales cuando cualquier adultera-ción de los mismos puede acarrear el día de mañana, y más en posibles contiendas judiciales, daños muy serios”; y (d) justicia social, hija del “deber de prestar cuanto está de su parte para el bien común colectivo.”
(3) Especial Preocupación Frente a los Problemas de Equilibrio de Interes y de Indole Fiscal: Bajo este supuesto emerge la importancia de la idea de “buena fe” que Carnelutti compendió en la frase “más que hombre de Derecho el notario se considera hombre de buena fe.” F. Carnelutti, La Figura Jurídica del Notario, 8 Anales de la Academia Matritense 396 (1954).
(a) Sobre el primer supuesto, se visualiza la prudencia y la ponderación como un deber ético del notario de orientar a las partes en un contrato de larga duración — en previsión de un desequilibrio económico y monetario producto de los cambios — sobre la inclusión de “pactos de garantía de per-manencia del equilibrio concertado” con el objetivo de man-tener frente a los riesgos la equivalencia de los valores de las prestaciones convenidas. Por no formar parte necesaria de esta ponencia, no hemos de extendernos, aun cuando debemos señalar que “cuatro ideas sobre las cuales hay que auscultar el latido moral, las ideas de contrato, riesgo, ley y estipulación.” Alvarez Robles, pág. 85. La función del notario no es la de obligar a los otorgantes a ultranza a insertar una cláusula al efecto sino del “notario aconsejar, si de él se solicita una opinión.” Id., pág. 88.
(b) En cuanto a este segundo supuesto, la síntesis es que ante los problemas de índole fiscal, el notario debe abstenerse de aconsejar y redactar contratos que conlleven fraude con-tributivo o ilicitud.
*105¡> HH
A la luz de los principios deontológicos expuestos y en virtud de los hechos considerados probados por el Comisionado— luego de tomar en cuenta las objeciones formuladas por los querellados — concurrimos con la Sentencia del Tribunal, y por resultar las sanciones disciplinarias comprendidas dentro de las mayores que impondríamos, nuestro voto se ha unido a la misma a esos únicos efectos. No obstante, disentimos de lo limitado de tales sanciones por estimar que todos incurrieron en faltas profesionales graves que justifican la suspensión del ejercicio de la abogacía graduado su rigor en cada caso particular tomando en cuenta elementos valorativos tales como: grado de participación; naturaleza y número de faltas notariales; conducta impropia; status en el bufete; carácter de conocimiento: ¿real o imputado?; y medida adoptada para prevenir la infracción. In re Villamil Higuera, 104 D.P.R. 310, 319-321 (1975). Como atenuantes procede ponderar si el querellado admitió o no el cargo, experiencia y sus antecedentes morales. In re Pinero, 77 D.P.R. 496 (1953).
En aras de aclarar el prisma, en justicia, debemos partir de la premisa establecida de que ninguno de los querellados, fue parte beneficiada con dineros provenientes directamente del timo que se llevó a cabo en la venta de las viviendas de los varios proyectos donde participó F.C.I.C. La estafa habría de perpetrarse completamente al margen de éstos, aunque es preciso reconocer que la pobre práctica notarial y profesional observada hubo de facilitarla inintencionalmente y que derivaron emolumentos notariales de ello.
En otras palabras, los querellados abrieron brecha al fraude sin intención porque su ingerencia nunca estuvo dirigida a defraudar. Concibieron, diseñaron e implementaron una mecánica operacional notarial, de su faz legal, creadora de una estructura adecuada para los momentos de estrechez financiera momentánea en que ocasionalmente se viera incursa su cliente F.C.I.C. Algunos fallaron en la observancia de la fe notarial. Es tras ese objetivo y no otro que se cruzó el *106jalón que diferencia lo correcto de lo éticamente impropio. En consecuencia, somos de criterio de que ninguno de los quere-llados es coautor de delito penal alguno de fraude o apropiación ilegal y que su responsabilidad se refiere exclusivamente al campo de lo civil y disciplinario.
También hemos de repetir nuestra posición de que no nos parece jurídicamente correcto imponer responsabilidad ética a un socio — a manera de “respondeat superior” — por las actividades impropias y antiéticas de sus subalternos a menos que éste tenga conocimiento. La responsabilidad vicaria es propia del campo de la culpa aquiliana (torts) pero no de la ética. A cada abogado se le ha conferido un título para ejercerlo a tenor con las experiencias morales que la sociedad demanda.
“La categoría moral depende sólo de la voluntad o del libre albedrío y no tiene grado y extensión. O se tiene o no se tiene. Lo primero, es honor. Lo segundo, felonía.” Diego Hidalgo, citado por J. Vallet de Goytisolo en La Misión del Notario, 16 Rev. Der. Not. 407 (1957).
De la misma manera que no puede excusar su responsabilidad por el hecho de que actuaba por delegación de un superior, tampoco puede transmitir a éste su desidia por el solo hecho de que su actividad le genera a aquél ingresos de cualquier cuantía.
No podemos olvidar que al ofrecer estos servicios de notaría a través de sus abogados empleados, la sociedad o firma jurídica Blanco Lugo, Moran y Lavastida, proyectaba una imagen de calidad profesional y verticalidad ética, y también debía fidelidad a los pequeños adquirentes. El bufete no podía convertirse en dócil lazarillo de su cliente poderoso F.C.I.C. como tampoco ninguno de sus socios o abogados empleados podían impunemente entregar su albedrío y responsabilidad en los criterios de sus compañeros socios de bufete sin objetar o decir “esto no se puede, o pudiéndose, no se debe hacer”. En las decisiones y actuaciones pusieron en la balanza el velar y abogar primero por los intereses del *107“cliente poderoso” olvidando principios básicos de deontología profesional.
Es aplicable a la situación de autos la siguiente observación:
“Es lo cierto que, en la ‘praxis’ notarial española, se da el fenómeno del ‘posibilismo’ general, incurriéndose, con cierta fre-cuencia, en una especie de ‘moral de situación’, totalmente in-admisible, por el deseo de resolver los problemas a la gente. En esta materia, la regla moral práctica límite suele ser la de que ‘en tanto no hay perjuicio para tercero, todo es notarialmente posible’, una regla que es una verdadera trampa y, en muchas ocasiones, un verdadero soborno de la conciencia, porque el tercero perjudicado salta cuando y donde menos se espera, sin que el Notario pueda tener nunca ‘a priori’, la seguridad de que no surgirá, en los casos ‘posibilitados’, un perjuicio para alguien.”
“En mi opinión, ese fenómeno del ‘posibilismo’ notarial, por desgracia tan generalizado, encuentra su raíz en una falsa pers-pectiva ético-sociológica de los fines de la función notarial, derivada de un error en la determinación del verdadero destinatario de nuestra función. Se cree erróneamente que los destinatarios de función notarial son los clientes que acuden a nuestros despachos y, en consecuencia, se piensa que nuestra misión es resolver, a todo trance, los problemas jurídico-privados de los mismos, cuando la verdad es, como desarrollaremos más adelante, que el genuino destinatario de nuestra función no es, ni más ni menos, que la Sociedad en su conjunto, por lo que nuestra verdadera misión es dar cauce jurídico a los intereses privados en tanto en cuanto quepa algún cauce jurídico — en cuya búsqueda no debemos regatear esfuerzo alguno — , pero sólo en tanto en cuanto quepa algún cauce jurídico positivamente valorado en el terreno de la ética.” J. A. Molleda, op. cit., págs. 117-118.
Finalmente, en torno al cobro de honorarios, el Canon 33 terminantemente prohíbe la práctica seguida por el bufete de repartirlos con F.C.I.C. Pueblo v. Central Cambalache, supra, pág. 564. Los fundamentos principales que se aducen en apoyo de esta interdicción los encontramos en los siguientes extractos: “Los servicios profesionales de un abogado no pueden ser controlados o explotados por ninguna agencia *108legal, personal o corporativa. Las responsabilidades y requisitos de un abogado son individuales. Él debe evitar toda relación que dirija el cumplimiento de sus deberes en interés de tales intermediarios”. A. E. Parry, Ética de la Abogacía, Tomo 1, pág. 173 (1940). “Las profesiones liberales — dice Savatier — se oponen a las comerciales, a la vez, por su espíritu y por su modo de actividad. El espíritu de lucro es característica esencial del comercio; y aun cuando el deseo de ganancia se encuentre también en la actividad profesional liberal, hay una diferencia espiritual muy grande entre los miembros de profesiones liberales y los comerciantes. Más aún: el régimen jurídico de las profesiones liberales tiende a mantener aquella diferencia”. R. Larraud, Introducción al Estudio del Derecho Notarial, 16 Rev. Der. Not. 146 (1957). Véase Attorney-Splitting Fee, 6 A.L.R.3rd 1446 (1966).
Siendo todos los socios acreedores a tales ganancias, ninguno de ellos puede válidamente alegar ignorancia por el acto ilegal y antiético de distribución de emolumentos con personas naturales o jurídicas que no son abogados autorizados al ejercicio de la profesión. Ello no implica que esté prohibida la aportación del esfuerzo (ingresos) por la prestación de la función notarial al fondo común de la sociedad jurídica para su ulterior distribución con arreglo a la distribución interna según las normas pactadas. El solo conocimiento constructivo, distinto del real, será factor que minimizará, pero no eliminará la sanción disciplinaria.
V
Al ponderar los remedios correctivos al caso de autos, en adición a lo expuesto, hemos tomado en cuenta:
“El privilegio de ejercer la profesión de abogado ‘no es un asunto de gracia o favor’; al contrario, como se ha dicho recientemente, ‘siempre hemos visualizado la licencia de abogado como un derecho que no puede ser quitado superficial o caprichosamente de él’. También, hemos tenido presente la admonición del Tribunal Supremo de los Estados Unidos en el sentido de que el poder para *109retirar ese derecho ‘debe siempre ser ejercitado con gran cautela; y nunca ejercitado excepto en casos claros de conducta impropia, que afecta la capacidad y carácter del abogado como parte’. Y contrario al concepto de la Comisión, los procedimientos disciplinarios ‘son de naturaleza adversativa y cuasi-criminal’, y el desaforo, diseñado para proteger al público, es un castigo o pena impuesta al abogado. No debe ser sorpresa pues, que como resultado, la parte querellante tenga el peso de sostener que el abogado querellado no es acreedor al título.” Charlton v. F.T.C., 543 F.2d 903, 906 (1976).
Sobre la medida de responsabilidad y sanción disciplinaria, el quantum se nutre de los factores expresados anteriormente en una perspectiva apriorística. En atención a éstos, reite-ramos nuestro criterio concurriendo con las sanciones disciplinarias dispuestas, por estar éstas comprendidas, como mínimas, en nuestro parecer de que debieron suspenderse del ejercicio de la abogacía a todos los querellados durante determinado período, proporcionado a la gravedad de las actuaciones de cada uno. Yéas e:(12) In re Landing; y Aulet, 107 D.P.R. 103 (1978); In re Cruz Tollinche, 105 D.P.R. 500 (1976); In re Baigés Chapel, 104 D.P.R. 638 (1976); In re Félix, 104 D.P.R. 379 (1975); In re Ayuso Ramírez, 102 D.P.R. 65 (1974); In re Cid, 102 D.P.R. 489 (1974); In re Rivera Lacourt, 102 D.P.R. 688 (1974); e In re Dávila Román, 101 D.P.R. 936 (1974).

(1)La situación y apatía no es privativa del ámbito judicial ni exclusiva de la clase togada puertorriqueña. Se puede afirmar que es universal. En España se ha dicho:
“Educados como estamos, en un ambiente de juridicidad, y partidarios, como el que más de respetar el derecho de defensa para el inculpado, comprendemos que en la jurisdicción normal precisan siempre un expediente y la prueba para castigar; pero a fuer de realista, y contemplando lo que en la vida práctica sucede, hemos de admitir también que las pruebas son difíciles en la inmensa mayoría de los casos, y que cuando llega el momento de consignar en un expediente lo que en realidad saben muchas personas, compañeros o no del inculpado, la amnesia o la inhibición e incluso la abstención, hacen que la falta no pueda constar y que no pueda aplicarse el remedio.” J. Ma. Farre y Morego, Ética Profesional, Anales de la Academia Matritense, pág. 255 (1961).


(2)E1 Código de Ética Profesional vigente hace referencia en varios de sus preceptos a los conceptos de “firma legal” y sociedad entre abogados. Cánones 27 y 33. Para las alternativas de asociación permisibles, véase ABA Formal Op. 310 (1963).


(3)Fred Weber, Inc. v. Shell Oil Co., 566 F.2d 602 (1977); Schloetter v. Railoc of Indiana, 546 F.2d 706, 710 (1976); People v. Srigsby, 365 N.E.2d 481 (1977); Laskey Bros. of W. Va., Inc. v. Warner Bros. Pictures, 224 F.2d 824, 828 (1955); Fed. Sav. & Loan Ins. Corp. v. Fielding, 343 F.Supp. 537, 544 (1972).


(4)Telos, Inc. v. Hawaiian Tel. Co., 397 F.Supp. 1314, 1318 (1975).


(5)Cook v. Brundidge, Fountain, Elliot & Church, 533 S.W.2d 751 (1976); Application of Lester, 386 N.Y.S.2d 509 (1976).


(6)G.A.C. Commercial Corp. v. Mahoney Typographers, Inc., 238 N.W.2d 575, 577 (1975).


(7)Preámbulo, in fine, de los Cánones.


(8)Excepto el abogado notario Athos Castro Cros quien actuaba por su cliente Coamo Garden Development Corp., pero en relación con algunos de los asuntos relacionados con el mencionado bufete.


(9)Aun a riesgo de la crítica — con el objetivo de que no pierdan valor los conceptos, ideas y argumentos vertidos sobre tan importante tema — en el desarrollo de esta ponencia hemos optado por transcribir íntegramente muchas de las expresiones originales de sus autores.


(10)En Pueblo v. Central Cambalache, 62 D.P.R. 553, 559 (1943), resolvimos, de acuerdo a la equidad, que “salvo pacto en contrario y mientras no se demuestre la existencia de usos y costumbres en distinto sentido, es el comprador y no el vendedor quien tiene derecho a elegir el notario.”


(11)“[S]erá suficiente señalar como guía que en la Deontología veo el estudio de los deberes, de todos los deberes, éticos y jurídicos de Notario. Su fundamento hemos de inquirirlo en las propias normas jurídicas y éticas, elevándonos desde las normas positivas a las normas éticas o normales, inmediata y mediata. El contenido lo considero, integrado por los supuestos de carácter general y los supuestos de carácter específico, que afectan a las distintas facetas y esferas de actuación que cabe considerar en la del notario.” A. Álvarez Robles, Guión de un Ensayo Sobre Deontología Notarial, 7 Anales de la Academia Matritense 10 (1953).
Como fuente de información conceptual y principal y lectura ilustradora, hemos consultado y seguido el esquema contenido en las págs. 46-105 de esta obra.


(12)La falta de uniformidad en la aplicación de sanciones disciplinarias es motivo de honda preocupación entre los miembros de la profesión. E. Orsini Zayas, La Abogacía Puertorriqueña — Análisis de su Conducta Profesional, 40 Rev. C. Abo. P.R. 236 (1979).